The opinion of the court was delivered by
Bennett, J.
We understand that all the questions which might be raised on this bill of exceptions were disposed of at the last term of this court, upon a bill of exceptions in this same case, except the one relative to the plaintiff’s right as administrator to sustain this action.
We shaE confine our remarks to that point. It seems the intestate died in 1842, and letters of administration were granted to the plaintiff in 1851.
It appears that the intestate, at the time of her decease, left six children, and that the plaintiff has purchased in the shares of two of them to the estate.
It is difficult to see anything in the objection taken by the counsel. It is said that there should have been some evidence that the heirs of the intestate continued in life on the part of the administrator, and that, without this, the administrator cannot sustain this action. It is a sufficient answer to this objection that the law presumes the children to continue in life until facts are proved *638from which a different presumption is raised, as an absence of seven years, unheard from, in which case death may be presumed, and the burden of proof cast upon the party who asserts the continuance of life. 1 Greenleaf’s Evidence, section 41, page 105.
In this case the administrator recovers in trust for himself, as the owner of two shares, and also for the other four children, if there are no creditors. The case of McFarland, Admr. v. Stone, 17 Vt. 165, is a full authority for the point now decided.
Judgment of the county court affirmed.